Citation Nr: 1724850	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for arthritis of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for instability of the right knee associated with arthritis of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was previously before the Board in September 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board's September 2016 remand directed that the Veteran be afforded a new VA examination that complied with the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the Veteran's most recent VA examination in October 2016 did not meet the specifications of Correia.  For example, while the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Specifically, the VA examination report does not provide the necessary active motion, passive motion, weight-bearing, and nonweight-bearing information as required by 38 C.F.R. § 4.59 (2016), which concerns painful motion of the musculoskeletal system.  

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. at 270-71.  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.  In this case, the Board finds that, this claim must be sent back again for a full VA examination which addresses the questions asked in the prior remand. 

The Board strongly regrets the additional delay in adjudication of the Veteran's claim that another remand will entail; however, as noted above, the Veteran is entitled to the full development as previously requested by the Board, and the Board fails as a matter of law if that development is not undertaken.  Therefore, the Board will make a further attempt to ensure that all requested development is completed.

The RO also should attempt to obtain the Veteran's updated VA treatment records and private medical records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records since September 2016 and associate them with the virtual claims file.  All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected right knee disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  

The examiner must record the results of range of motion testing for pain on BOTH active and passive motion, in weight-bearing AND nonweight-bearing, AND, if possible, with range of motion measurements of the opposite undamaged joint. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the right knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must specifically comment on the Veteran's lay statements regarding instability of the right knee joint.  

If any of this testing is not feasible, the examiner should so state and explain why.

3. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken prior to recertification of the appeal to the Board.

4. After the development requested above has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative a supplemental statement of the case and give them the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




